DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 30 September 2022.
Claims 1-5, 9-13, and 15-20 have been amended.
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive.
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  As an initial note, the arguments are not compliant under 37 CFR 1.111(b) as they amount to a mere allegation of patent eligibility.  Applicant’s remarks regarding that “humans are not sensors or display screens” the Examiner agrees but that is not the inquiry as to whether or not the claims are eligible under §101.  Contrary to Applicants’ assertion that the claims are not a mental process or certain method of organizing human activity, the Examiner notes that determining the predetermined user of a device is a function that researchers have traditionally performed/provided for participants in research studies.  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., organizing passively gathered human activity) to a particular technological environment (i.e., over a system or with sensors). Here, again as noted in the previous rejection, the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “portable research device” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim(s) is/are not patent eligible.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Here, Applicant simply states that the claimed invention is distinct from the processes in the prior art.  Even assuming arguendo, the inventive concept in the instant claims and the prior art are all concerned with ensuring that the user should be or is approved/the authorized user/predetermined to use the device.  Lowe recites how “The live biometric parameter is compared with the previously measured biometric parameter of an authorized user from stored template 42 by the authenticator 44. When the live biometric parameter matches the stored biometric template, the authenticator 44 produces an authorization signal (Lowe ¶37)” which when broadly interpreted, reads upon how one would use biometrics to assess whether or not the user is the predetermined user of the device (i.e. compare to the stored biometric for authorization that the user is the proper user).  As such the rejection was not withdrawn.  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Again, as noted above, Applicant simply states that the claimed invention is distinct from the processes in the prior art without providing any rationale or reasoning as to how or why.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) determining assessment based upon passively gathered data indicating a possibility that the user is not a predetermined correct user of the portable research device; based on the assessment data, displaying a message to the user requesting a response from which the user's identity may be determined; and determining, whether the user is the predetermined user based on a response to the first message which is an abstract idea of mental process as well as organizing human activities.
The limitations of “determining assessment data based on the passively gathered data, the assessment data indicating a possibility that the user is not a predetermined correct user; based on the assessment data, displaying a first message to the user requesting a response from which the user's identity is determined; determining, whether the user is the predetermined user based on a response to the first message,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) as well as organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a processor to,” or “cause a machine to at least” nothing in the claim element precludes the step from practically being performed in the mind or from the methods of organizing human interactions grouping.  For example, but for the “via a processor,” “a processor to,” or “cause a machine to at least” language, “determining” “based upon the assessment data...” and “determining...” in the context of this claim encompasses the user manually observing collected data (organizing human activity) and making some sort of mental judgement or process as to whether or not that is the proper or correct user (mental process).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, while some of the limitations may be based on certain methods of organizing human activities, but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activities” grouping(s) of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two). In particular, the claimed recitation of the “portable research device” is simply “passively gathering data” which is an insignificant data gather activity.  Next, the claim only recites one additional element – using a processor and/or machine to perform the steps. The processor and machine in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data comparison and output) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “portable research device” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Again, method claim 1 recites no such structure nor additional elements and is thus nothing more than the abstract idea.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor and/or machine to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Again, method claim 1 recites no such structure nor additional elements and is thus nothing more than the abstract idea.  The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2, 10, 7-8, and 16 are dependent on claims 1, 9, and 15 and include all the limitations of claims 1, 9, and 15.  Therefore, claims 2, 10, 7-8, and 16 recite the same abstract idea of “processing the passively gathered data to produce assessment data indicating a possibility that the user is not a predetermined correct user of the portable research device; based on the assessment data, displaying a message to the user requesting a response from which the user's identity may be determined; and processing a response to the message to produce data indicating whether the user is the predetermined correct user.”  The claim recites the additional limitations further limiting how the user is identified and data is obtained which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 9, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 3-6, 11-14, and 16-20 are dependent on claims 1, 9, and 15 and include all the limitations of claims 1, 9, and 15.  Therefore, claims 3-6, 11-14, and 16-20 recite the same abstract idea of “in response to the generated probability score exceeding a predetermined threshold, presenting at least a portion of the information regarding the first member and at least a portion of the information regarding the second member.”  The claim recites the additional limitations further limiting the device, data collected and device functionality which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 9, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-4, 9-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US PG Pub. 2005/0253683) further in view of Maes et al. (US Patent No. 6,016,476).

As per claims 1, 9, and 15, Lowe discloses a method, system for monitoring use by a user of a portable research device in accordance with at least one predetermined use criterion comprising: a memory; and instructions; a processor to be programmed by the instructions to: and a non-transitory machine readable storage device comprising instructions that, when executed, cause a machine to at least (biometrically authenticated access control in which a wireless authorization signal is sent from a portable unit, such as a key fob, after a biometric sensor on the portable unit has verified the identity of the user, Lowe ¶2; microprocessor, ¶17; These components operate in substantially the manner described above in connection with FIG. 1. The authenticator 44 is preferably a microprocessor including program storage memory and an input port 54 for programming and setup. The authenticator 44 also includes a timer which may be implemented in software in the microprocessor or it may be in the form of separate hardware, ¶36; biometric sensor, ¶37):
passively gathering data for assessing an identity of a user of the portable research device, the portable research device including a sensor, the passively gathered data obtained from the sensor (measuring a live biometric parameter, Lowe Abstract and ¶17-¶18; biometric sensor, ¶37); 
determining, via a processer communicatively coupled to the portable research device assessment data based on the passively gathered data, the assessment data indicating a possibility that the user is not a predetermined correct user of the portable research device (The authenticator compares the live biometric parameter of the unverified user to the stored biometric template and enables the RFID tag when the live biometric parameter matches the stored biometric template, Lowe Abstract and ¶17-¶18; The live biometric parameter is compared with the previously measured biometric parameter of an authorized user from stored template 42 by the authenticator 44. When the live biometric parameter matches the stored biometric template, the authenticator 44 produces an authorization signal, ¶37) (Examiner interprets the live biometric data to be the equivalent to passively gathered data); 
determining, via the processor whether the user is the predetermined user based on a response to the first message (The authorization signal may be a positive or negative signal, and the switch may open or close upon receipt of the authorization signal, Lowe ¶19).
While Lowe discloses as shown above, Lowe does not expressly disclose based on the assessment data, displaying a first message to the user requesting a response from which the user's identity is determined, the first message displayed on a display screen associated with the portable research device.
Both the Lowe and Maes references are analogous in that both are directed towards/concerned with the security and use of biometric data.  
However, Maes teaches based on the assessment data, displaying a first message to the user requesting a response from which the user's identity is determined, the first message displayed on a display screen associated with the portable research device (It is to be appreciated by one of ordinary skill in the art that the biometric verification features of the PDA device may be replaced or supplemented with a PIN (personal identification number) or password to provide user verification, Maes Col. 5 lines 63-67; biometrics, PIN and/or password, Col. 13 lines 24-38).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Maes’ method of authenticating users with a PIN with a PDA in Lowe’s system to improve the system and method with reasonable expectation that this would result in a more secure system.  
The motivation being that there is a need for portable information and transaction processing system and method which utilizes digital certificate security and biometric authorization to provide personal verification prior to processing user requested financial transactions and providing personal information (Maes Col. 1 lines 13-17). 
While Lowe and Maes disclose remote sensors/portable devices, Lowe and Maes do not expressly disclose that the remote sensors/portable devices are a “portable research device.”  
However, the Examiner asserts that the portable research device is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., a name for the device which also appears to specify the intended use) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the claimed invention, does not patentably distinguish the claimed invention from the prior art in terms of patentability.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the remote sensors/portable devices to include a portable research device since the specific type of component does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

As per claims 2, 10, and 16, Lowe and Maes disclose as shown above with respect to claims 1, 9, and 15.   Lowe further discloses further including employing pattern recognition techniques to assess when the portable research device is not in the possession of the predetermined user (Biometric sensor 46 measures a live biometric parameter of an unverified user. The live biometric parameter is preferably a thumbprint, however, fingerprints iris patterns, voice signatures, facial patterns and other biometric parameters may be measured with suitable sensors. The live biometric parameter is compared with the previously measured biometric parameter of an authorized user from stored template 42 by the authenticator 44. When the live biometric parameter matches the stored biometric template, the authenticator 44 produces an authorization signal, Lowe ¶37).

As per claims 3, 11, and 17, Lowe and Maes disclose as shown above with respect to claims 1, 9, and 15.   Maes further teaches further including controlling a speaker or an earphone of the portable research device to present the first  message to the user requesting a response from which the user's identity as the predetermined user or as a different person may be determined (PDA, Maes Col. 3 lines 15-37).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Maes’ method of authenticating users with a PIN with a PDA in Lowe’s system to improve the system and method with reasonable expectation that this would result in a more secure system.  
The motivation being that there is a need for portable information and transaction processing system and method which utilizes digital certificate security and biometric authorization to provide personal verification prior to processing user requested financial transactions and providing personal information (Maes Col. 1 lines 13-17).

As per claims 4, 12, and 18, Lowe and Maes disclose as shown above with respect to claims 1, 9, and 15.   Maes further teaches further including sending a second message via communications to a monitoring system indicating that the first message should be presented to the user (prompting the user, Col. 8 lines 12-27).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Maes’ method of authenticating users with a PIN with a PDA in Lowe’s system to improve the system and method with reasonable expectation that this would result in a more secure system.  
The motivation being that there is a need for portable information and transaction processing system and method which utilizes digital certificate security and biometric authorization to provide personal verification prior to processing user requested financial transactions and providing personal information (Maes Col. 1 lines 13-17).

Claim 5-8, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US PG Pub. 2005/0253683) and Maes et al. (US Patent No. 6,016,476) further in view of Bolle et al. (US Patent No. 6,819,219).

As per claims 5, 13, and 19, Lowe and Maes disclose as shown above with respect to claims 1, 9, and 15.  The combination of Lowe and Maes do not expressly disclose further including determining whether use of the portable research device complies with at least one predetermined use criterion and/or a level of compliance therewith based on monitoring data and the response to the first message.
However, Bolle teaches further including determining whether use of the portable research device complies with at least one predetermined use criterion and/or a level of compliance therewith based on monitoring data and the response to the first message (thresholds, keystrokes, access, Bolle Col. 6 line 43-Col. 7 line 26)
The Lowe, Maes, and Bolle references are analogous in that both are directed towards/concerned with the security and the use of biometric data.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Bolle’s method of measuring aspects against thresholds Maes’ and Lowe’s system to improve the system and method with reasonable expectation that this would result in a more secure system.  
However, Maes teaches based on the assessment data, displaying a message to the user requesting a response from which the user's identity may be determined (It is to be appreciated by one of ordinary skill in the art that the biometric verification features of the PDA device may be replaced or supplemented with a PIN (personal identification number) or password to provide user verification, Maes Col. 5 lines 63-67; biometrics, PIN and/or password, Col. 13 lines 24-38).
The motivation being that storing the biometric profile in database and accessing it over a network is not completely secure. In other words, the biometric data stored in databases accessible over a network is susceptible to attacks from intruders.  Thus, the prior art systems fail to provide a fast and secure way of accessing biometric profiles, and there is a need for authentication status (Maes Col. 3 lines 18-17 and lines 56-62). 

As per claims 6, 14, and 20, Lowe, Maes and Bolle disclose as shown above with respect to claims 5, 13, and 19.  Lowe further discloses further including producing the monitoring data by monitoring at least one of the user's heart activity, the user's breathing activity, the user's borborygmus (gastrointestinal noise), the user's vascular pattern, the user's facial and/or ear patterns, the user's fingerprint and/or handprint, and the user's retinal and/or iris pattern (Biometric sensor 46 measures a live biometric parameter of an unverified user. The live biometric parameter is preferably a thumbprint, however, fingerprints iris patterns, voice signatures, facial patterns and other biometric parameters may be measured with suitable sensors. The live biometric parameter is compared with the previously measured biometric parameter of an authorized user from stored template 42 by the authenticator 44. When the live biometric parameter matches the stored biometric template, the authenticator 44 produces an authorization signal, Lowe ¶37).

As per claim 7, Lowe, Maes and Bolle disclose as shown above with respect to claims 6.  Bolle further teaches further including determining at least one of a first level, a second level, or a third level of the user's compliance with use of the portable research device based on i) the monitored data and ii) the user's compliance with the predetermined use criterion (thresholds, keystrokes, access, Bolle Col. 6 line 43-Col. 7 line 26) (Examiner notes Bolle as the ability to teach a plurality of thresholds which are the equivalent to the levels).

As per claim 8, Lowe, Maes and Bolle disclose as shown above with respect to claims 7.  Bolle further teaches further including obtaining research data indicative of exposure of the portable research device to media based on determining that the user's compliance is associated with the first level (Next, over a period of time, the user is allowed to perform various privileged activities (e.g., check account balance or make an electronic funds transfer) based on different thresholds (e.g., based on the user's keystroke pattern.) In addition, a low privileged activity requires a low threshold or criteria to renew authentication status. In contrast, a high privileged activity requires a high threshold or criteria to be met before renewing authentication status. On the other hand, when portable device 804 detects an unusual pattern (e.g., a keystroke pattern that does not match the user's profile stored in the portable device), authentication token 811 is forced to expire.  FIG. 9 illustrates some of the threshold or criteria 900 that can be used in conjunction with the present invention. Some threshold or criterion regarding renewal or authentication of tokens include, but should not be limited to: voice patterns 902, keystroke patterns 904, mouse-click patterns 906, or any of the other biometrics described earlier 906. Hence, authentication of tokens is performed if any of the above mentioned patterns matches that of the stored patterns (of the same user) in the portable device. An interpretation of thresholds or criterion, however, should not be limited to the above described patterns. One skilled in the art can easily recognize others patterns that fall under this category and hence should not be used to limit the scope of this invention, Bolle Col. 6 line 43-Col. 7 line 26). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629